Exhibit 10.1

 



AMENDMENT NO. 1 TO

 

PLACEMENT AGENCY AGREEMENT

 

THIS AMENDMENT, dated as of December 20, 2018 (this “Amendment”), between GP
Nurmenkari Inc., a registered broker-dealer and member of the Financial Industry
Regulatory Authority (“FINRA”) (hereinafter referred to as the “Placement
Agent”) and Neurotrope Inc., a publicly traded Nevada corporation (the
“Company”)

 

W I T N E S S E T H

 

WHEREAS, the parties hereto have heretofore entered into a Placement Agency
Agreement, dated December 17, 2018, ( the “Agreement”); and

 

WHEREAS, the Company and the Placement Agent wish to amend the Agreement on the
terms set forth herein.

 

NOW, THEREFORE, the parties hereto, in consideration of the mutual promises
herein contained and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, hereby agree to amend the Agreement
as follows:

 

1. Definitions; References; Continuation of Agreement. Unless otherwise
specified herein, each term used herein that is defined in the Agreement shall
have the meaning assigned to such term in the Agreement. Each reference to
“hereof,” “hereto,” “hereunder,” “herein” and “hereby” and each other similar
reference, and each reference to “this Agreement” and each other similar
reference, contained in the Agreement shall from and after the date hereof refer
to the Agreement as amended hereby. Except as amended hereby, all terms and
provisions of the Agreement shall continue unmodified and remain in full force
and effect.

 

2. Section 3(b). Section 3(b) is hereby deleted and replaced in its entirety as
follows:

  

(b)       Also, as soon as practicable following the Closing, the Company will
deliver to the Placement Agent (or its designees), warrants to purchase shares
of the Company’s Common Stock, substantially in the form of Attachment I, equal,
in the aggregate, to Two Percent (2%) of the number of shares of Common Stock
sold in the Offering (which shall not include the Warrant Shares) on which the
Placement Agent receives compensation pursuant to Section 3(a), with an initial
exercise price equal to $6.25 per share of Common Stock (the “Broker Warrants”).
The Broker Warrants shall expire five (5) years from the date of the grant,
include a net exercise provision (in the event of the resale of the shares of
common stock underlying the Broker Warrants are not then registered or in the
event of a sale of the Company), and include the customary anti-dilution
provisions covering stock splits, dividends, mergers and similar transactions.
To the extent permitted by applicable laws, all warrants shall permit
unencumbered transfer to the Placement Agent’s employees and affiliates and the
warrants may be issued directly to the Placement Agent’s employees and
affiliates at the Placement Agent’s request. The Broker Cash Fee and the Broker
Warrants are sometimes referred to collectively as the “Placement Agent’s Broker
Compensation”.

 

3.       Counterparts. This Amendment may be executed in two or more
counterparts, all of which when taken together shall be considered one and the
same agreement and shall become effective when counterparts have been signed by
each party and delivered to the other party, it being understood that both
parties need not sign the same counterpart.  In the event that any signature is
delivered by facsimile transmission or by e-mail delivery of a “.pdf” format
data file, such signature shall create a valid and binding obligation of the
party executing (or on whose behalf such signature is executed) with the same
force and effect as if such facsimile or “.pdf” signature page were an original
thereof. 



 

4.       Governing Law. This Amendment shall be governed by and construed in
accordance with the laws of the State of New York.

 

 

(Signature page to follow)

 

 

 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed on the date first above written.

 





  NEUROTROPE, INC.           By: /s/ Robert Weinstein   Robert Weinstein   Chief
Financial Officer       GP NURMENKARI INC.           By: /s/ Robert Fitzpatrick
  Robert Fitzpatrick   Chief Compliance Officer

 

 



 



 2 

 

 

 

 

